Title: From George Washington to Brigadier General William Smallwood, 23 May 1778
From: Washington, George
To: Smallwood, William


                    
                        Sir,
                        Head Quarters Valley Forge May [23] 1778
                    
                    I am favoured with your’s of the 19th and beg a continuance of your exertions, for the removal of the stores as fast as possible, as I wish to have it in my power to draw your detachment to this army, which cannot be conveniently done, while there is any quantity of stores at Elk &c.
                    I have no objection to your complying with Col: Chalmer’s request; provided the woman and child remain in Philadelphia.
                    I this moment received yrs of the 22d. I am happy to learn that the complement of Militia, required for the security of the stores, is in a fair way of being speedily completed—I am anxious that it should be done, as soon as possible; and request you will give me immediate notice when it is—and at the same time of the progress made in removing the stores.
                    It is very far from improbable that the enemy will endeavour to fulfil their threats against your post—I am informed they have now a considerable detachment actually embarked; which they give out intended for New York; but which may be destined against you—I am convinced you will be at all times upon your guard, and will omit no precaution to prevent a surprise. In case any attempt should be made, as it will in all likelihood be with a force superior to your own, I would wish you to embrace the safest part and not materially risk your detachment, for objects of inferior magnitude—I commit however the whole to your own prudence.
                    On the supposition that Mr Maurice has the permission he mentions of the President of the state, I am intirely willing you should grant his request. I am with the greatest regard & estee⟨m⟩ Dr Sir Your most Obedt serv.
                    
                    P.S. In writing the above I have recd information that the enemy are preparing for a general movement which from many circumstances appear to be of an offensive kind. From their having embarked a body of troops, and preparing their whole army to operate at the same time—I am led to suppose it very possible they may intend some thing against you. Perhaps they may cross the Schuylkil and by a sudden and rapid march endeavour to intercept your retreat. To guard against all possible danger—I would have you on the receipt of this to quit your position at Willmington and fall back a few miles into the Country, putting yourself into such a situation as you shall judge most advantagious to extricate yourself and form a junction with this army—I have directed Col. Morgan to give you notice by express of any movement the enemy may make on this side the Schuylkil; on receiving which you are immediately to make towards this army so as to gain the enemy’s right if they advance upon you or their left if they approach us. But you will not wholly rely on this, but use every mean to procure the earliest intelligence for yourself of any movement of the kind here mentioned.
                